Citation Nr: 0534747	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the low back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1989.  

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board) via videoconference 
technology.  Such a hearing was scheduled for September 2005.  
The veteran was notified of the scheduled time and place but 
failed to appear for the hearing.  When an appellant elects 
not to appear at the prescheduled hearing date, the request 
for a hearing will be considered to have been withdrawn.  
38 C.F.R. § 20.704(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
In this case, the veteran has never been provided with a 
notification letter of any kind and has not been provided 
with the substance of the VCAA or of its implementing 
regulation, 38 C.F.R. § 3.159.  He has not, in any of his 
written submissions, evidenced any independent understanding 
of what sort of evidence is necessary to substantiate his 
claim.  In the absence of such notification, or of any 
showing on his part that he understands what sort of evidence 
is necessary to substantiate his claim, a remand is necessary 
so that the veteran may be properly notified and may prepare 
his appeal with a greater understanding of his claim.

Along these lines, we observe that although the veteran 
contends he is unemployable due to disability, there is 
currently no showing in the claims file of a current 
disability involving his back.  Although the veteran reported 
receiving medical treatment from a private doctor, and the RO 
requested records from that doctor, none have been received 
and no follow-up request was ever made.  There is no showing 
that the records do not exist or that a follow-up request 
would be futile.  Thus, under 38 C.F.R. § 3.159(c)(1), a 
second attempt should be made to obtain such records.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  In addition to a letter informing 
him of any information and evidence not of 
record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; (3) that he is expected 
to provide; and (4) asking him to provide 
any evidence in her or his possession that 
pertains to the claim, the veteran should 
be provided with a copy of the provisions 
of 38 C.F.R. § 3.159.
2.  The RO should make a second attempt to 
obtain medical records pertaining to his 
low back from the veteran's physician, Dr. 
L.

3.  After completing any other necessary 
evidentiary development, such as 
obtaining a medical nexus opinion or 
additional medical records, which may 
become apparent after accomplishing the 
notification and development requested 
above, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


